United States Court of Appeals
                     For the First Circuit


No. 15-1764

                    UNITED STATES OF AMERICA,

                             Appellee,

                                v.

         KEYON A. TAYLOR, a/k/a Key, a/k/a Keyon Taylor,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                              Before

              Thompson and Barron, Circuit Judges,
                 and McConnell, District Judge.*


     Randall E. Kromm, Assistant United States Attorney, and
Carmen M. Ortiz, United States Attorney, on brief for Appellee.
     Karen A. Pickett and Pickett Law Offices, P.C. on brief for
Appellant.


                        February 8, 2017




     *  Of the   District   Court    of   Rhode   Island,   sitting   by
designation.
            THOMPSON, Circuit Judge.      Keyon Taylor ("Taylor") shot

and beat a postal worker, and then hijacked his truck in a botched

robbery scheme. The ordeal finally came to an end when the worker

popped the truck's rear gate and jumped out of the moving vehicle

to try and save his own skin. Taylor was convicted of multiple

federal crimes arising from this episode, then sentenced to just

shy of thirty years in prison. Taylor now appeals. We affirm on

all points but one:       Taylor's Guidelines sentencing range was

incorrectly calculated, and so we remand for the limited purpose

of   permitting   the   trial   court   judge   to   reconsider   Taylor's

sentence.

                                The Facts

            Taylor raises many challenges to his conviction and

sentence on appeal, but the sufficiency of the evidence is not one

of them. So, we give a balanced presentation of those facts

necessary to understand the parameters of this appeal and our

disposal of it. See United States v. Burgos-Montes, 786 F.3d 92,

99 (1st Cir. 2015), cert. denied, 136 S. Ct. 599 (2015).1 The

details of the crime and the police investigation are important to



      1This issue--how we relate the facts where the appellant does
not challenge the sufficiency of the evidence to support the
conviction--is unsettled in this circuit. Id. at 99 n.1; United
States v. Rodríguez-Soler, 773 F.3d 289, 290 (1st Cir. 2014), cert.
denied, 135 S. Ct. 1189 (2015). In this case the standard we apply
has no effect on the outcome of Taylor's appeal, so we simply note
the issue and move on.


                                  - 2 -
our analysis of Taylor's claims on appeal, so bear with us as we

spell them out.

          On December 20, 2013, around 6:00 pm, a United States

Postal Service letter carrier named Fai Wu was out delivering

packages in Dorchester, Massachusetts. As he walked back to his

truck, Wu noticed a white van parked behind his vehicle but paid

it no mind. He reentered his truck, and while buckling his seatbelt

and preparing to move along for the next delivery, he heard a man

say "Give me your wallet." Wu turned to his right, and inside his

truck was a masked man wearing a dark colored jacket aiming a

revolver straight at his head. Obviously assuming an armed robbery

was in progress, Wu got up to hand over his wallet. But, concerned

for his safety, he also tried to move the revolver away from his

scalp. In the entanglement, the man shot Wu in the wrist and then

demanded that Wu disclose the location of the "cash drawer." Postal

trucks do not have cash drawers. When Wu explained this reality,

the man clocked Wu in the head ten to twenty times with the butt

of his gun, then repeated the question:     "Where's the drawer?"

When Wu could not deliver the sought-after prize, the attacker

ordered Wu into the back of the truck and again asked for the cash

drawer. When Wu still could not deliver, the assailant attacked Wu

by repeatedly kicking him.

          Eventually the armed attacker ordered Wu to strip off

his uniform, to hand over his truck keys, and not to look at him.


                              - 3 -
The assailant then took the uniform and mopped up some of Wu's

blood from the front of the truck before driving it away with Wu

still in the back. Wu seized his opportunity to escape when the

attacker slowed down to turn a corner:       clad only in a sweatshirt,

long underwear, and socks, Wu popped the tailgate, jumped off the

back of the truck, and hightailed it down the street. As he ran,

yelling for help, a still-bleeding Wu spotted the same white van

he had previously observed and inadvertently brushed up against

it. Wu kept going until he came across a group of pedestrians who

called 911.

           According to witnesses, the attacker crashed the truck

into a snow bank and fled the scene, leaving a visible trail of

boot prints and blood behind. Investigators later followed that

trail and found, amongst other crime-related items, blood on two

chain-link fences; scraps of purple nitrile gloves, including one

piece that was stuck to a fence in the blood; and a blood-smeared

backyard recycling bin containing Wu's uniform.

           After learning of the attack, postal inspectors and

police   canvassed   the   area   looking   for   more   clues.   Witnesses

reported that a white U-Haul van was behind the mail truck before

and after Wu was attacked. Investigators discovered that a corner

market near the crime scene caught the white van on camera:            the

market's surveillance footage showed the mail truck driving down

the block at 5:57 pm, and as soon as the mail truck passed by, a


                                   - 4 -
white U-Haul van turned its headlights on and followed the mail

truck around the corner and through a red light.

          Later in the evening, when postal inspectors were still

out pursuing their investigation, they spotted a white cargo U-

Haul van fitting witnesses' descriptions a short distance from the

kidnapping scene. They followed it to a gas station and within

moments noticed two blood smudges on the outside of the van and a

purple nitrile glove in a cup holder. The inspectors learned

Maurice Gittens was the driver and Kemron Roache the passenger.

When asked what he was doing with the van, Gittens told the postal

inspectors he was living in it (though the rear compartment was

nearly empty). Both men were transported to the police station for

questioning. While there, Gittens told the police, in pertinent

part, the following:   the purple glove was not his, but was left

in his car by a man named Kurt (whose last name and whereabouts

Gittens did not know); yes, he was driving the van that day; at

one point he was behind a postal truck and saw a man run from the

truck (in the opposite direction of the attacker's flight path);

though not positive, he said he picked up Roache around 6:00 pm

(shortly before the crime, but two hours before 8:00 pm, the time

Roache later claimed Gittens contacted him); and he and Roache

drove around together that evening and smoked some marijuana in

the park (an alibi).




                              - 5 -
             With his consent, police searched Gittens' phone and

found   he   had   called    "Cam,"--later     determined    to   be   Roache's

nickname--around 6:12 pm that night, and that a few minutes later

Cam texted "Ima hit you wen to come threw." At 6:31 pm, Cam texted

"Where key at." After obtaining a warrant, police searched the van

and found several items, including more purple nitrile gloves, an

ID card belonging to Sabrina Ramsey--a woman later determined to

be Taylor's girlfriend--and a U-Haul rental agreement in the name

of   "Maurice      Williams"     but    bearing   Ramsey's    address.     When

questioned, Ramsey told police that she was with Taylor and Gittens

in the white van until 5:00 or 5:30 pm that day, Taylor did not

return to her place until 8:00 or 9:00 pm, and Gittens showed up

around 4:00 am (after he was questioned) looking for Taylor.

             So the police started looking for Taylor, too. In their

investigation,      they    discovered    that    the   then-twenty-year-old

suspect worked in an office where purple nitrile gloves were used.

They also obtained surveillance footage from the U-Haul rental

center showing that Taylor and Gittens rented the white van the

day before the attack on Wu. Several days later the police went to

Taylor's     mother's   house,    where    they   found   Taylor   and    other

evidence, including a black jacket with a stained sleeve.

             DNA testing performed on several seized items showed a

lot. Both Taylor and Wu's DNA were found on the black jacket. Wu's

uniform retrieved from the recycling bin carried both Wu and


                                       - 6 -
Taylor's blood. The blood on the flight path fences and the

recycling bin belonged to Taylor. And, the blood on the outside of

the white van belonged to Wu.

                           Court Proceedings

           Taylor and Gittens were indicted for (1) conspiracy to

rob a postal worker under 18 U.S.C. § 371, (2) assault on a federal

employee under 18 U.S.C. §§ 111(a)(1) and (b), (3) robbery and

attempted robbery under 18 U.S.C. § 2114(a), (4) kidnapping under

18 U.S.C. § 1201(a)(5), (5) attempted kidnapping under 18 U.S.C.

§ 1201(d), and (6) the use of a firearm in connection with a crime

of violence--specifically robbery, attempted robbery, kidnapping,

and attempted kidnapping--under 18 U.S.C. § 924(c). Gittens pled

guilty before trial to counts 1, 3, and 6, and he was eventually

sentenced to ten years' imprisonment.

           Taylor opted for trial, wherein he essentially presented

a misidentification defense based on how the crime unfolded.          As

a result of Wu's assailant wearing a mask during the assault and

kidnapping, Wu was unable to identify his attacker. Pivoting off

this identity problem and trying to sow seeds of reasonable doubt

by labeling any evidence of his culpability inconclusive, Taylor

argued   that   Roache   better   matched   Wu's   description   of   the

assailant's height and build. And, that fact, coupled with the

presence of Roache's fingerprints on the door of the white van and

the recovery of Wu's wallet in a neighborhood near Roache's house,


                                  - 7 -
meant Roache had to be the person who robbed and shot Wu. To

further support his him-not-me theory, Taylor wanted to use the

following evidence:         (1) a letter from the government produced

during    discovery     identifying        Roache    as    an     unindicted        co-

conspirator (we call this "the Roache Letter"), and (2) Gittens'

statement that he picked up Roache around 6:00 pm that day (we

call this "the Gittens Statement"). The trial court ruled both

inadmissible.

             Sticking with a misidentification defense during his

closing argument (which we will address momentarily), Taylor's

lawyer gave the jury an alternative explanation of the evidence

which described in detail how Roache was more probably the culprit.

In response to the defense's closing, the prosecutor's rebuttal

harped on why evidence did not support Taylor's Roache-blaming

theory.   He   also   emphasized     that       statements      made   by   Taylor's

attorney are not evidence. In the end the jury didn't buy Taylor's

defense and convicted him on all counts.

             Taylor's Presentence Investigation Report recommended a

Guidelines sentencing range of 360 months (30 years) to life in

prison, plus a mandatory consecutive ten-year term for Taylor's

conviction     on   count   six,   using    a    firearm     during    a    crime    of

violence. Objecting to the report in a presentencing filing and

again during his sentencing hearing, Taylor claimed the Guidelines

range was wrong for two reasons:           his prior conviction for larceny


                                     - 8 -
from a person is not a crime of violence, and his criminal history

score exaggerated the seriousness of his past crimes, most of which

he committed as a teenager. The judge rejected Taylor's first

argument but agreed with the second and sentenced Taylor to 235

months, plus ten years.

          This appeal followed.

                          Taylor's Arguments

          Taylor raises challenges to several trial happenings:

(1) the trial court judge's exclusion of the Roache Letter and the

Gittens Statement; (2) the prosecutor's closing argument, which

Taylor claims was an improper comment on his failure to testify or

present exculpatory evidence; (3) his conviction on count six, for

using a firearm during a crime of violence, because he believes

the predicate crimes are not crimes of violence under § 924(c);

and (4) the procedural reasonableness of his sentence. We address

each point in turn.

                             The Evidence

          Taylor objected to the exclusion of the Roache Letter

and the Gittens Statement at trial, so we review both of these

evidentiary rulings for abuse of discretion. See Burgos-Montes,

786 F.3d at 114. "Abuse of discretion occurs 'when a relevant

factor deserving of significant weight is overlooked, or when an

improper factor is accorded significant weight, or when the court

considers the appropriate mix of factors, but commits a palpable


                                - 9 -
error of judgment in calibrating the decisional scales.'" United

States v. Jiménez, 419 F.3d 34, 43 (1st Cir. 2005) (quoting United

States v. Gilbert, 229 F.3d 15, 21 (1st Cir. 2000)).

          If the trial court abuses its discretion, the burden

falls to the government to show the error was harmless. Burgos-

Montes, 786 F.3d at 114 (citing United States v. Meserve, 271 F.3d

314, 329 (1st Cir. 2001)). An error is harmless if it "does not

affect [a] substantial right[]," Fed. R. Crim. P. 52(a), meaning

it is "highly probable that the error did not contribute to the

verdict," United States v. Rose, 104 F.3d 1408, 1414 (1st Cir.

1997).

                          The Roache Letter

          Taylor argues that the trial court abused its discretion

in excluding the Roache Letter, a letter Taylor urges is admissible

as a non-hearsay admission by the prosecution that Roache was a

co-conspirator.   See   Fed.   R.   Evid.   801(d)(2)   (party-opponent

admissions are not hearsay). Taylor's theory goes like this:

             Roache did it, or at the very least, the evidence
              did not prove the perpetrator's identity beyond
              a reasonable doubt,

             the government's admission that Roache was a co-
              conspirator bolstered Taylor's defense that
              Roache was involved,

             so, the evidence was relevant and should have
              been admitted.




                                - 10 -
Stating that even if she assumed the Letter could have been

admitted under Rule 801(d)(2), the trial court judge barred it

nonetheless citing Federal Rule of Evidence 403, which allows the

exclusion of otherwise-relevant and admissible evidence if its

probative value is "substantially outweighed" by the risk of

"confusing the issues" or "misleading the jury." The trial court

found that admitting the Letter could lead to "a mini-trial about

a side issue"--to wit, why Roache was unindicted--so the risk of

confusing     the    issues   substantially     outweighed   the    Letter's

probative value. See United States v. George, 761 F.3d 42, 57 (1st

Cir. 2014).

            Our take:    Assuming the Letter was admissible under Rule

801(d)(2) (we do not say that it was), and assuming the trial court

judge erred in excluding it under Rule 403 (and we do not say that

she did), the error was harmless. The Letter would have done little

to help Taylor's defense. At most, it shows that the government

believed Roache may have been involved. But the jury already knew

that: the postal inspectors testified that they apprehended Roache

with Gittens in the white van on the night of the crime, arrested

and questioned them both, and found texts and calls to and from

"Cam" (Roache's nickname, remember) on Gittens' cellphone.

            The Letter's exclusion also did not stop Taylor from

pressing    his     him-not-me   theory.   On   cross-examination    of   the

government's witnesses, Taylor drew out the fact that Roache better


                                   - 11 -
matched the suspect's description, and that police did not test

the seized evidence for Roache's DNA. Taylor called his own

witnesses to testify that Wu's wallet was recovered near Roache's

house, and that Roache's fingerprints were found on the van. Taylor

then used his closing argument to try and tie Roache rather than

himself to all of the prosecution's other evidence of the crime.

For instance, Taylor argued that his DNA ended up along the

attacker's flight path and on Wu's uniform because he met up with

Roache by the recycling bin after Roache attacked Wu.

              The prosecution's evidence, on the other hand, strongly

pointed to Taylor. Taylor and Gittens were caught on camera renting

the white cargo van together. Taylor worked in an office building

that used purple nitrile gloves like the ones found stuck to the

fence and in the van. When Wu's attacker fled the scene of the

crime,   he    left   a   trail   of   blood    leading   to   a   blood-smeared

recycling bin where the attacker dumped Wu's uniform mid-flight.

The blood found on the flight path, the bin, and the uniform was

Keyon Taylor's. Postal inspectors found a black jacket like the

one worn by Wu's attacker in Taylor's mother's closet. That jacket

contained Taylor's DNA and was stained with Wu's blood. Given the

abundance of evidence inculpating Taylor, the government has shown

it is "highly probable" that the exclusion of the Roache Letter




                                       - 12 -
did not contribute to the verdict. See Rose, 104 F.3d at 1414. Any

error in excluding the Letter was harmless.2 Id.

                             The Gittens Statement

          Taylor also claims the trial court abused its discretion

in excluding Gittens' statement that he picked up Roache at 6:00

pm (remember, the attack went down around that time). Here's how

the issue of the Gittens Statement arose: at trial the prosecution

was allowed to admit Gittens' statement to police that he was

living in the van as evidence that Gittens lied about why he rented

the van. So, Taylor argued that this opened the door for him to

introduce another statement Gittens made to police that night--

his statement that he picked up Roache at 6:00 pm--as a statement

against interest under Federal Rule of Evidence 804(b)(3) or under

the doctrine of verbal completeness. Neither argument persuades.

                             1. The 804(b)(3) Claim

          Under       Rule    804(b)(3),   a    hearsay     statement   against

interest may be admissible if it (a) was self-inculpatory when

made because it would "expose the declarant to . . . criminal

liability,"     and     (b)     it   "is      supported     by   corroborating

circumstances    that    clearly     indicate     its     trustworthiness."   A



     2 In a solitary sentence, Taylor asserts that this exclusion
prejudiced his Sixth Amendment right to present an adequate
defense. Because the argument is undeveloped, it is waived. United
States v. Oladosu, 744 F.3d 36, 39 (1st Cir. 2014), cert. denied,
135 S. Ct. 97 (2014).


                                     - 13 -
statement   is   self-inculpatory    under   Rule   804(b)(3)   if   it   is

"sufficiently    against   the   declarant's   penal   interest   'that   a

reasonable person in the declarant's position would not have made

the statement unless believing it to be true.'" United States v.

Barone, 114 F.3d 1284, 1295 (1st Cir. 1997) (quoting Williamson v.

United States, 512 U.S. 594, 603-04 (1994)). The trial court found

the Gittens Statement failed both prongs of the Rule 804(b)(3)

analysis, and Taylor takes issue.

            For our part, we need not decide today whether the

Gittens Statement satisfied the self-inculpatory prong of the

804(b)(3) rule since we conclude that the trial court judge did

not abuse her discretion in finding the Statement insufficiently

corroborated to be deemed trustworthy, and thus inadmissible.

Taylor attacks the trial court's ruling based upon what he says is

independent evidence supporting the pick-up-at-6:00 pm Statement's

truth. And, noting that the corroboration requirement is not

"unrealistically severe," United States v. Mackey, 117 F.3d 24, 29

(1st Cir. 1997), Taylor's corroboration argument goes like this:

(a) the government's evidence showed that the van was parked behind

Wu's truck during the assault; (b) Gittens says he picked up Roache

just before the assault took place; (c) as such, his statement

puts Roache (not Taylor) with Gittens at the scene; (d) to boot,

the Roache letter demonstrated the government's belief that Roache

was involved; and (e) therefore (a) through (d) sufficiently


                                  - 14 -
corroborated the Gittens Statement. We decline to accept Taylor's

argument.

            The second prong of the Rule 804(b)(3) test requires

"meaningful corroboration" of the hearsay testimony. United States

v. Monserrate-Valentín, 729 F.3d 31, 52 (1st Cir. 2013) (quoting

United States v. Bradshaw, 281 F.3d 278, 286 (1st Cir. 2002)). To

establish "meaningful corroboration," "[i]t is not necessary that

the corroboration consist of 'independent evidence supporting the

truth of the matter asserted by the hearsay statements.'" United

States v. Pelletier, 666 F.3d 1, 8 (1st Cir. 2011) (quoting Barone,

114 F.3d at 1300). But, there must be "evidence that clearly

indicates that the statements were worthy of belief, based upon

the circumstances in which the statements were made." Id. (citation

and   quotation     marks     omitted).     "[T]he    804(b)(3)   corroboration

inquiry   is     concerned    only   with    the     admissibility    of   hearsay

evidence based upon its trustworthiness, a determination committed

to the sound discretion of the district court." Id. at 9 (quoting

Barone, 114 F.3d at 1301).

            As    we   have   explained,     "[t]he     fear   that   inculpatory

statements are unreliable stems largely from the presumption that

such statements are self-serving, offered only to shift the blame

from the declarant to another," thus we construe the corroboration

requirement "in such a manner as to effectuate its purpose of

circumventing      [such]     fabrication."     Barone,    114    F.3d     at   1301


                                     - 15 -
(citations omitted); see Williamson, 512 U.S. at 601-02. So a

statement may be corroborated by the circumstances in which the

statement was made if it is "directly against the declarant's penal

interest," made to a close associate or family member, or there is

no indication that the speaker had motive to lie. Barone, 114 F.3d

at   1301;    see,   e.g.,   Monserrate-Valentín,        729    F.3d    at    53-55

(corroborating       circumstances    found    where   statements       made    to

cousins      and   undercover   agent);     Pelletier,    666    F.3d    at     8-9

(statements made to fellow inmate). On the other hand, statements

made to law enforcement officers, or in an apparent attempt by the

speaker to shift blame or otherwise "diminish his role in the

criminal      activity   described     in     the   statements,"        may     not

necessarily be corroborated by the circumstances. Barone, 114 F.3d

at 1301.

              The Gittens Statement was made to police. And, as the

government argued below, the Statement was made after Gittens was

apprehended with Roache and the van on the night of the crime in

an apparent attempt to establish an alibi for the time of the

attack on Wu and to explain away the presence of the purple nitrile

gloves in the van. These circumstances indicate that Gittens had

motive to lie and was angling to diminish his role in the events

of the evening--in other words, these are the type of circumstances

that fail to corroborate.




                                     - 16 -
            Taylor does not now address the circumstances in which

the Gittens Statement was made. Instead, as previously noted, he

points to "independent evidence" that he claims supports "the truth

of the matter asserted by the hearsay statements." See Pelletier,

666 F.3d at 8 (quoting Barone, 114 F.3d at 1300). But the problem

with his argument is that this type of corroboration requires

"indicia     of    trustworthiness     of    the   specific,   'essential'

assertions, not merely of other facts contained in the statement."

Mackey, 117 F.3d at 29 (quoting United States v. Zirpolo, 704 F.2d

23, 27 n.4 (1st Cir. 1983)); see, e.g., United States v. Millan,

230 F.3d 431, 437 (1st Cir. 2000). The essential assertion here,

and the relevant fact that Taylor wanted to use the Statement to

prove, is that Gittens picked up Roache around the time of the

crime. Neither the fact that surveillance video showed the white

van behind Wu's mail truck, nor the fact that the government said

Roache     was    an   unindicted    co-conspirator,    corroborates   the

assertion that Gittens, in fact, picked up Roache or that the two

of them were together at 6:00 pm.3 Indeed, as the government points


     3 Taylor argues for the first time in his reply brief that
text messages between Roache and Gittens corroborate the Gittens
Statement. At oral argument the government pointed out that if
anything, the messages undermine the Gittens Statement because
they indicate Roache and Gittens were not together at the time of
the crime. But, Taylor does not cite to the record to support this
point, he apparently did not raise it to the district court, and
he did not mention it in his opening brief, so the point is waived.
United States v. McNicol, 829 F.3d 77, 83 (1st Cir. 2016); Sparkle
Hill, Inc. v. Interstate Mat Corp., 788 F.3d 25, 29 (1st Cir.


                                    - 17 -
out, other evidence directly contradicts the essential assertion

of the Gittens Statement:       Roache said Gittens did not contact him

that night until 8:00 pm.

                2. The Doctrine of Completeness Claim

           In addition to his 804(b)(3) argument, Taylor contends

that because the government was allowed to introduce a part of

Gittens' conversation with police--the apparent lie that he was

living in the van--Taylor should have been allowed to introduce

other   parts   of   Gittens'   conversation   under    the   doctrine    of

completeness,    which   "operates     to   ensure     fairness   where    a

misunderstanding or distortion created by the other party can only

be averted by the introduction of the full text of the out-of-

court statement." United States v. Simonelli, 237 F.3d 19, 28 (1st

Cir. 2001) (quoting United States v. Awon, 135 F.3d 96, 101 (1st

Cir. 1998)). But Taylor does not explain what "misunderstanding or

distortion" was created by the trial court's admission of Gittens'

claim that he was living in the van. Nor does Taylor explain how

admitting the Gittens Statement would correct that distortion.

Excluding the Gittens Statement under this doctrine was not an

abuse of discretion.




2015). His argument that the Gittens Statement should have been
admissible under Rule 806 to somehow impeach Gittens' claim that
he was living in the van is also waived because it was not preserved
below.


                                   - 18 -
             These     evidentiary     disputes   resolved,      we   move    on    to

Taylor's next claim of error.

                            The Closing Arguments

             Taylor argues his conviction should be reversed because

the    prosecutor's     closing    arguments      were    prejudicial.       In    his

rebuttal argument, the prosecutor repeatedly stated that defense

counsel cannot testify, or that defense counsel was in fact

testifying, and that the evidence in the record did not support

Taylor's lawyer's theories. This approach, according to Taylor,

was    an   improper    attack    on    defense   counsel      that   amounted      to

commenting on Taylor's right not to testify and not to produce

evidence.

             Because     Taylor   did    not    object    to   the    prosecutor's

statements at trial, we review for plain error. See United States

v. Wilkerson, 411 F.3d 1, 7 (1st Cir. 2005). This means we review

to determine whether "an error occurred which was clear or obvious

and which not only affected the defendant's substantial rights but

also    seriously      impaired   the     fairness,      integrity,    or    public

reputation of judicial proceedings." Id.

             A prosecutor may not comment on the defendant's failure

to testify in his own defense, nor may a prosecutor imply that the

defendant has the burden to produce exculpatory evidence. United

States v. Glover, 558 F.3d 71, 77 (1st Cir. 2009). "A prosecutor's

remarks violate a defendant's Fifth Amendment guarantee against


                                       - 19 -
self-incrimination if 'in the circumstances of the particular

case, the language used was manifestly intended or was of such a

character that the jury would naturally and necessarily take it to

be a comment on the failure of the accused to testify.'" Wilkerson,

411 F.3d at 8–9 (quoting United States v. Wihbey, 75 F.3d 761, 769

(1st Cir. 1996)); see United States v. Hardy, 37 F.3d 753, 757-58

(1st Cir. 1994) (finding "necessary implication" of remark that

defendants were running and hiding was that defendants were "hiding

behind their right to silence during trial"); Desmond v. United

States, 345 F.2d 225, 227 (1st Cir. 1965) (argument that witness

was "unimpeached and uncontradicted," where only the defendant

could have impeached or contradicted the witness, was a comment on

defendant's failure to testify).

          But, where the defendant offers an alternate theory of

the crime in his own defense, the government may comment on the

plausibility of the defendant's theory, provided the comments are

focused on the record evidence and not the defendant's failure to

produce any. Glover, 558 F.3d at 78. Indeed, "the prosecution may

comment on the lack of evidence for a defense theory." United

States v. Lyons, 740 F.3d 702, 730 (1st Cir. 2014) (finding no

Fifth Amendment violation where prosecutor noted there was "no

evidence at all" to support defense theory), cert. denied, 134 S.

Ct. 2743 (2014); accord United States v. Niemi, 579 F.3d 123, 128–

29 (1st Cir. 2009) (no error where prosecutor posited that defense


                              - 20 -
counsel could not offer alternate explanation for use of code words

in recorded conversation); United States v. Sánchez-Berríos, 424

F.3d 65, 73 (1st Cir. 2005) ("The prosecutor's description of the

defense as a 'self serving absurdity,' while not flattering, was

fair argument" (citation omitted)); United States v. Bennett, 75

F.3d 40, 46–47 (1st Cir. 1996) (no error in calling defense theory

a "diversion" that "doesn't pass the laugh test").

          Upon review of the statements, we cannot find Taylor's

view--that the prosecutor was commenting on Taylor's failure to

testify or produce evidence--is the only, or even a natural reading

of the prosecutor's statements. Taylor used his closing argument

to illustrate how Roache's involvement could explain the evidence

that incriminated Taylor. And, the prosecutor commented on the

plausibility of each explanation. For example, Taylor's lawyer

said that the assailant's bloody clothes materialized in Taylor's

mother's closet in Attleboro not because Taylor put them there,

but because Gittens picked up Roache after Roache attacked and

kidnapped Wu, then Gittens and Roache put the clothes in the

closet. The prosecutor rebutted:

          He's told you that Maurice Gittens picked up
          Roache, . . . [and] went down to Attleboro. He told
          you that they put clothes there, clothes that
          [were] used in the shooting. Did you hear any
          evidence of that? None. He[, Taylor's attorney,]
          can't testify, ladies and gentlemen. He's not a
          witness.




                              - 21 -
In context, the prosecutor's arguments do not point to Taylor's

failure to testify or present evidence; he is simply drawing the

jury's attention to "the balance of evidence on the contested

issues." Niemi, 579 F.3d at 128–29 (quoting United States v.

Stroman, 500 F.3d 61, 65 (1st Cir. 2007)).

          The   only   instance    that    comes   close   to   implicating

Taylor's Fifth Amendment rights came in rebuttal to Taylor's

explanation of how his DNA ended up along the attacker's flight

path and on Wu's uniform. At trial the prosecutor introduced a

surveillance video recorded by a nearby business that showed the

white van had parked on Wu's route, then pulled out to follow the

mail truck after Wu drove by. Pointing to a person walking down

the street in that surveillance video who happened to be wearing

a jacket similar to one Taylor owned, Taylor's attorney argued the

jacket-wearer was Taylor, that Taylor walked away from the van

before the crime occurred because he wanted nothing to do with it,

but he met up with Roache by the recycling bin after the crime. In

rebuttal, the prosecutor argued:

          So somebody crosses the intersection, they got a
          stripe on the jacket and automatically it must be
          Keyon Taylor. And he makes this leap. He says that
          Keyon Taylor is the person who walked down Clermont
          Street, this incredible leap, incredible leap . .
          . There is absolutely no evidence of that, ladies
          and gentlemen. He[, Taylor's lawyer,] cannot
          testify. Now, he says that the defendant was there.
          Really? Really. Did you hear any evidence to that
          point? He can't testify. He says the defendant



                                  - 22 -
             wanted nothing to do with this. He leaves the van,
             he walks calmly down the street . . . Really? What
             evidence of there is that. And he says, Well, you
             know, maybe he met up with Kemron Roache, maybe he
             took these articles, maybe it was a dumb decision.
             What evidence is there of that, ladies and
             gentlemen?

Arguably this comes closer to implicating Taylor's Fifth Amendment

rights than the first example we described above because the

alternative        explanation   of     Taylor's        whereabouts     that    night

included a time when he was acting alone, and only he could vouch

for what he was up to in that moment. A prosecutor's comments about

a gap in the evidence can violate a defendant's Fifth Amendment

rights if, under the circumstances, it is obvious that only the

defendant could have filled the gap. For instance, in Desmond, 345

F.2d   at   227,     the   prosecutor        violated    the    defendant's     Fifth

Amendment right not to testify with a comment that a witness's

testimony    was     "unimpeached      and    uncontradicted":          the    witness

testified that he was alone with the defendant, so it was obvious

from the circumstances that the defendant was the only person who

could have possibly contradicted or impeached the witness, thus

the prosecutor's comment could only be understood as a comment on

the defendant's silence.

             But    Taylor    does    not     contend    that    the   prosecutor's

remarks resemble those in Desmond. Perhaps that is so because it

is "apparent on the record that there was someone other than

himself     whom    the    defendant    could     have    called"      to   fill   the


                                       - 23 -
evidentiary gap. United States v. Ayewoh, 627 F.3d 914, 925 (1st

Cir. 2010) (citations and internal quotation marks omitted). Here,

that person is Roache.4 In any case, considered in context, the

prosecutor's argument is not a comment on Taylor's failure to

testify to explain his movements, or his failure to present

exculpatory evidence. The prosecutor is, once again, commenting on

the balance of the evidence, and the fact that none of it supports

Taylor's theory. These comments are fair game.

             Taylor's    argument    that     the    prosecutor's   remarks

improperly    impugned    "the   integrity     or   institutional   role   of

defense counsel," Bennett, 75 F.3d at 46, fails for the same

reasons.   Taken   in    context,   the     prosecutor's   statements   that

defense counsel cannot testify do not amount to an attack on


     4 The fact that Roache might not testify to these facts if
called to the stand--either because the events did not transpire
as claimed by Taylor's lawyer or because Roache might claim his
own Fifth Amendment privilege--is immaterial here. At issue is
whether the jury would "naturally and necessarily" take the
prosecutor's argument as a comment on Taylor's failure to testify.
Wilkerson, 411 F.3d at 8–9. If the jury would believe from the
circumstances that someone else could testify to the facts at
issue, the comments usually will not "naturally and necessarily"
point to the defendant's silence. Indeed, we have found that
similar comments do not cross the Fifth Amendment line even where
no such other person exists. See United States v. Glantz, 810 F.2d
316, 323 (1st Cir. 1987) (finding no error in prosecutor's remark
about absence of records, rejecting defendant's argument that
comment violated his Fifth Amendment rights because he was the
only person who could produce and authenticate records at issue,
because "the existence of other 'recordkeeping' witnesses [on
other issues at trial] ma[de] it unlikely that the jury would have
viewed the challenged comments as pointing to defendants'
silence").


                                    - 24 -
Taylor's attorney. The comments simply state the incontrovertible

truth--Taylor's attorney's statements are not evidence--a fact

that was also included in the jury instructions, where it drew no

objection from Taylor.

          Plain error is a high bar to clear. Here there was no

error, so Taylor's argument falls flat.

                         The ACCA Conviction

          Taylor raises a slew of challenges to his conviction

under 18 U.S.C. § 924(c) of the Armed Career Criminal Act ("ACCA"),

which added ten years to his sentence for discharging a firearm

during a "crime of violence." Because Taylor did not raise his

ACCA challenges before the district court, we review for plain

error. See United States v. Reed, 830 F.3d 1, 6 (1st Cir. 2016).

          The issue underlying Taylor's 924(c) claims is what

makes a particular crime a "crime of violence." Under § 924(c)(3),

"the term 'crime of violence' means" a felony that

          (A) has as an element the use, attempted use, or
          threatened use of physical force against the person
          or property of another, or

          (B) that by its nature, involves a substantial risk
          that physical force against the person or property
          of another may be used in the course of committing
          the offense.

18 U.S.C. § 924(c)(3). Part (a) is commonly called the "force"

clause, and part (b) is known as the "residual" clause. See United

States v. Booker, 644 F.3d 12, 20 (1st Cir. 2011) (discussing §



                               - 25 -
924(e)). A similar, but not identical, residual clause in §

924(e)(2)(B) was recently found unconstitutionally vague. Johnson

v. United States, 135 S. Ct. 2551, 2563 (2015). Taylor claims the

§   924(c)(3)     residual       clause     is     also     vague,     and    thus

unconstitutional, so his ACCA conviction can stand only if one of

his other crimes of conviction--robbery under 18 U.S.C. § 2114(a),

kidnapping or attempted kidnapping under 18 U.S.C. § 1201(a)(5),

or assault under 18 U.S.C. § 111(a)(1) and (b)--is a crime of

violence. Taylor, of course, says they are not because none of the

charged crimes meet the definition. The government admits that

kidnapping cannot hold the weight, but argues that the other two

can. Taylor counters that even if assault is a crime of violence,

it cannot hold the weight because it was not listed as a predicate

in the indictment.

            We   need   not,   and   so   do     not,    decide   whether    the    §

924(c)(3) residual clause is unconstitutionally vague, or whether

Taylor's enhanced robbery conviction under § 2114(a) is a crime of

violence,   because     his    aggravated      assault    conviction    under      18

U.S.C. § 111(b) is a crime of violence under the "force" clause,

and because Taylor cannot show that any constructive amendment to

the indictment was prejudicial.

                          The Assault Predicate

            Physical force under the ACCA "means violent force-—that

is, force capable of causing physical pain or injury to another


                                     - 26 -
person." Johnson v. United States, 559 U.S. 133, 140 (2010). To

determine whether a crime requires the use, attempted use, or

threatened use of violent force, we apply a categorical approach.

That means we consider the elements of the crime of conviction,

not the facts of how it was committed, and assess whether violent

force is an element of the crime. United States v. Fish, 758 F.3d

1, 5 (1st Cir. 2014). For those not in the know, the "'[e]lements'

are the 'constituent parts' of a crime's legal definition--the

things the 'prosecution must prove to sustain a conviction.' At a

trial, they are what the jury must find beyond a reasonable doubt

to convict the defendant." Mathis v. United States, 136 S. Ct.

2243, 2248 (2016) (quoting Black's Law Dictionary 634 (10th ed.

2014)). Some statutes are divisible, meaning they list elements in

the alternative. If a statute is divisible, then we apply the

modified categorical approach:   we consult a limited category of

documents known as "Shepard Documents"--including the indictment

or information and the jury instructions--to figure out which

version of the crime the defendant was charged with committing,

then we consider what those elements require. See Fish, 758 F.3d

at 6.

          Some crimes are defined broadly enough to cover some

conduct that meets the force clause definition and some conduct

that does not. "For example, in Massachusetts, the broad definition

of simple assault and battery encompasses both a devastating


                              - 27 -
beating and a tap on the shoulder." Fish, 758 F.3d at 5. (A tap on

the shoulder, of course, is not capable of causing physical pain

or injury and so does not require violent force.) See id.; Johnson,

559 U.S. at 140. Using the element-based analysis, our goal is "to

determine      whether    the   conduct     criminalized    by   the   statute,

including the most innocent conduct," requires the use of violent

force. Id. If not, the crime cannot support a conviction under the

ACCA. See id.

              Subsection (a) of 18 U.S.C. § 111, the assault statute

at   issue,    provides    that   whoever    "forcibly     assaults,   resists,

opposes, impedes, intimidates, or interferes with" current or

former federal officers

              shall, where the acts in violation of this section
              constitute only simple assault, be fined under this
              title or imprisoned not more than one year, or both,
              and where such acts involve physical contact with
              the victim of that assault or the intent to commit
              another felony, be fined under this title or
              imprisoned not more than 8 years, or both.

18 U.S.C. § 111. Subsection (b) provides for enhanced penalties if

the perpetrator "uses a deadly or dangerous weapon (including a

weapon intended to cause death or danger but that fails to do so

by reason of a defective component) or inflicts bodily injury." 18

U.S.C. § 111(b).

              As between subsections (a) and (b), the statute is

plainly divisible:        the subsections are set out in the alternative

and each carries its own penalties. See Mathis, 136 S. Ct. at 2256.


                                    - 28 -
Subsection (a) is likewise divisible because it sets out elements

in    the    alternative--a   defendant     can   be   convicted   of   "simple

assault" under § 111(a) with or without coming into physical

contact with the officer or the intent to commit another felony--

and each alternative carries its own penalties. So, we look to the

indictment and jury instructions to determine the elements of

Taylor's crime of conviction.5 According to those documents, Taylor

did    (1)    "forcibly"   (2)   assault,    resist,    oppose,    impede,   or

interfere with the Postal Letter Carrier, and he (3) used a "deadly

and dangerous weapon" in the commission of that assault, or "did

inflict bodily injury" on the Postal Letter Carrier.

              In assessing whether the enhanced versions of § 111(b)

are crimes of violence, we do not write on a clean slate. In fact,

every court we are aware of that has considered the issue has found

that it is because the elements of the enhanced offense require

the use, attempted use, or threatened use of force capable of

causing pain or injury. United States v. Rafidi, 829 F.3d 437,

445–46 (6th Cir. 2016); United States v. Hernandez-Hernandez, 817

F.3d 207, 215 (5th Cir. 2016) (decided under Sentencing Guidelines

§ 2L1.2); United States v. Green, 543 F. App'x 266, 272 (3d Cir.


       5
       We assume here that subsection (b) is not divisible because
we need not decide the question: Taylor's indictment and the jury
instructions list in the alternative both parts of subsection (b)-
-the use of a deadly or dangerous weapon and the infliction of
bodily injury--and as we will explain shortly, both require the
use, attempted use, or threatened use of violent force.


                                    - 29 -
2013) (decided under Sentencing Guidelines § 4B1.1); United States

v. Juvenile Female, 566 F.3d 943, 948 (9th Cir. 2009) (decided

under 18 U.S.C. § 16). These courts' rationale comports with our

precedent, and so we agree.

          First,   the   elements   of   the   unenhanced   offense.   The

government must show that the defendant acted "forcibly" under §

111(a). The element of "forcible" action can be met by a showing

of either physical contact with the federal agent, or by "such a

threat or display of physical aggression toward the officer as to

inspire fear of pain, bodily harm, or death." E.g., Rafidi, 829

F.3d at 446 (quoting United States v. Chambers, 195 F.3d 274, 277

(6th Cir. 1999)); United States v. Schrader, 10 F.3d 1345, 1348

(8th Cir. 1993). "Forcibly" modifies all of the actions that

follow, including assault. See United States v. Charles, 456 F.3d

249, 255 (1st Cir. 2006). The government must also prove an

assault, or a similar act of resisting, opposing, or impeding an

officer.6 Assault is not defined in the statue and so we give the




     6 Many courts have determined that an "assault" is a necessary
element of any § 111(a) conviction, meaning that even to prove a
defendant forcibly intimidated an officer, for example, the
prosecution must show an assault occurred. United States v.
Wolfname, 835 F.3d 1214, 1219 (10th Cir. 2016) (describing this as
the consensus view, collecting cases); but see United States v.
Briley, 770 F.3d 267, 274 (4th Cir. 2014) (concluding the
opposite), cert. denied, 135 S. Ct. 1844 (2015). We need not
address this issue, though--the parties assume that assault is the
only relevant crime and they do not address the other actions (even
though the jury instructions listed them in the alternative). And


                                - 30 -
term its common law meaning. See United States v. Bayes, 210 F.3d

64, 68 (1st Cir. 2000); United States v. Frizzi, 491 F.2d 1231,

1231 (1st Cir. 1974). At common law, assault meant "an attempt to

commit   a   battery"    or    "an   act    putting   another   in   reasonable

apprehension of bodily harm." Bayes, 201 F.3d at 68 (quoting United

States v. Bell, 505 F.2d 539, 540 (7th Cir. 1974)). A battery is

the "slightest willful offensive touching." Id.

             We   need   not    dwell      on   §   111(a).   Battery   is   the

prototypical overbroad crime because it can encompass behavior

that is capable of causing physical pain or injury and conduct

that is not, such as our shoulder-tapping example from above. See,

e.g., Fish, 758 F.3d at 5. Assault, which can be proven by an

attempt to commit battery, is likewise overbroad. Our case law

confirms that § 111(a) has been applied to this type of offensive

yet painless act:        for example, we have found that a defendant

violated § 111(a) by spitting in a mail carrier's face. Frizzi,

491 F.2d at 1231; see also United States v. Ramirez, 233 F.3d 318,

322 (5th Cir. 2000) (collecting cases), overruled on other ground

by United States v. Cotton, 535 U.S. 625, 629 (2002). So, we turn

to the enhancement provisions that applied to Taylor's conviction.

             The first enhanced version of § 111 is met when the

defendant "uses a deadly or dangerous weapon" in assaulting the


either way, the important point is that all of these actions must
be done "forcibly" under § 111.


                                     - 31 -
federal officer. A deadly or dangerous weapon is "any object which,

as used or attempted to be used, may endanger the life of or

inflict great bodily harm on a person." United States v. Sanchez,

914 F.2d 1355, 1358 (9th Cir. 1990). "Not the object's latent

capability alone, but that, coupled with the manner of its use, is

determinative." United States v. Loman, 551 F.2d 164, 169 (7th

Cir. 1977) (quoting United States v. Johnson, 324 F.2d 264, 266

(4th Cir. 1963)). Recall that to be a crime of violence, the crime

must require the "use, attempted use, or threatened use" of "force

capable of causing physical pain or injury to another person."

Johnson, 559 U.S. at 140. A defendant who acts "forcibly" using a

deadly or dangerous weapon under § 111(b) must have used force by

making physical contact with the federal employee, or at least

threatened the employee, with an object that, as used, is capable

of causing great bodily harm.

          As we recently observed in assessing Massachusetts'

Assault with a Dangerous Weapon statute:   "the harm threatened by

an assault is far more violent than offensive touching when

committed with a weapon that is designed to produce or used in a

way that is capable of producing serious bodily harm or death. As

a result, the element of a dangerous weapon imports the 'violent

force' required by Johnson into the otherwise overbroad simple

assault statute." United States v. Whindleton, 797 F.3d 105, 114

(1st Cir. 2015), cert. dismissed, 137 S. Ct. 23 (2016), and cert.


                                - 32 -
denied, 137 S. Ct. 179 (2016); accord United States v. Hudson, 823

F.3d 11, 18 (1st Cir. 2016). The same logic applies here. It is

possible to commit simple assault under § 111(a) without using

violent force. But, this enhancement necessarily requires the use

or threat of force "capable of causing physical pain or injury to

another." Johnson, 559 U.S. at 140. Even if simple assault under

§ 111(a) does not require violent force, this enhanced version

does.

           The second enhanced version of § 111 is met when the

defendant inflicts bodily injury in the course of the forcible

assault. If "a slap in the face" counts as violent force under

Johnson because it is "capable" of causing pain or injury, 559

U.S. at 143, a "forcible" act that injures does, too, because the

defendant "necessarily must have committed an act of force in

causing the injury," Juvenile Female, 566 F.3d at 946-48 (holding

that assault "resulting in bodily injury" under § 111(b) is a crime

of violence); accord Hernandez-Hernandez, 817 F.3d at 216-17. And

Taylor makes no argument that it does not.

           Attempting to forestall this conclusion, Taylor argues

that to qualify as a crime of violence, § 111(b) must require that

the use of force be at least reckless. The jury was instructed

that the government had to prove Taylor "intended to assault," so

we take his argument to mean that Taylor thinks a defendant could

be   convicted   of   intentionally   and   forcibly   assaulting,   yet


                                - 33 -
accidentally using a dangerous weapon or injuring, a federal

employee. But Taylor cites no authority to support this argument,

and we have found none.7 He must give us some reason to believe

the statute might apply in the manner he claims because "we need

not consider fanciful, hypothetical scenarios" in determining

whether a crime is a crime of violence. Fish, 758 F.3d at 6.

                      The Constructive Amendment

            Finally, even if § 111(b) is a crime of violence, Taylor

says for the first time on appeal that the assault cannot support

his conviction under § 924(c) because assault was not listed as a

predicate crime in the indictment. Taylor was charged with using

a firearm during and in relation to a crime of violence, "to wit"

robbery    and   attempted       robbery,    kidnapping,      and   attempted

kidnapping. But, the jury was instructed that it could also convict

Taylor under § 924(c) if he used a firearm during and in relation

to   the   assault   under   §    111(b).    According   to    Taylor,   this



      7To the contrary, although the case law on this point is
sparse in this circuit, the only authorities we have found indicate
that the crime and the enhancements require an intentional act,
not merely a reckless or accidental one. See United States v.
Feola, 420 U.S. 671, 686 (1975) (§ 111 requires "the criminal
intent to do the acts therein specified"); United States v. Acosta-
Sierra, 690 F.3d 1111, 1123 (9th Cir. 2012) (under § 111, defendant
must have acted "knowingly and intentionally and forcibly");
United States v. Arrington, 309 F.3d 40, 44 (D.C. Cir. 2002)
(weapon must be used intentionally under § 111(b)); cf. Popal v.
Gonzales, 416 F.3d 249, 254 n.5 (3d Cir. 2005) (distinguishing
assault under § 111, which requires willfulness, from Pennsylvania
simple assault, which can be accomplished recklessly).


                                    - 34 -
discrepancy is a constructive amendment, so a § 924(c) conviction

predicated on the assault conviction cannot stand.

           "[A] constructive amendment occurs when the charging

terms of an indictment are altered, either literally or in effect,

by prosecution or court after the grand jury has last passed upon

them." United States v. McIvery, 806 F.3d 645, 652 (1st Cir. 2015)

(quoting United States v. Brandao, 539 F.3d 44, 57 (1st Cir.

2008)), cert. denied, 137 S. Ct. 44 (2016). The indictment did not

include assault in the list of predicate crimes, but the jury

instructions did. This literal alteration of the charging terms is

a constructive amendment. But, that is as far as Taylor's argument

takes   him.   We   consider   Taylor's    constructive   amendment   claim

forfeited. See United States v. Olano, 507 U.S. 725, 733-34 (1993).

That means we review for plain error, but Taylor has not shown the

constructive amendment affected his substantial rights. See United

States v. Vizcarrondo-Casanova, 763 F.3d 89, 99-100 (1st Cir.

2014), cert. denied, 135 S. Ct. 307 (2014), and cert. denied sub

nom. Aponte-Sobrado v. United States, 136 S. Ct. 260 (2015), and

cert. denied sub nom. Díaz-Colón v. United States, 136 S. Ct. 30

(2015); Brandao, 539 F.3d at 60.

           The rule against constructive amendments exists "to

preserve the defendant's Fifth Amendment right to indictment by

grand jury, to prevent re-prosecution for the same offense in

violation of the Sixth Amendment, and to protect the defendant's


                                  - 35 -
Sixth Amendment right to be informed of the charges against him."

Vizcarrondo-Casanova, 763 F.3d at 99 (quoting Brandao, 539 F.3d at

57). Taylor argues the prejudice here is to his Fifth Amendment

right to indictment by grand jury because the trial jury could

have found he used the gun exclusively in conjunction with the

assault, not the robbery or the kidnapping, thus he is entitled to

reversal.

            To support that claim, Taylor relies on Stirone v. United

States, 361 U.S. 212 (1960). But Stirone does not help Taylor. In

Stirone, the defendant was indicted on a charge of interfering

with   Pennsylvania's    inbound      sand     trade,    but     the    government

presented   evidence    that   he    also     interfered       with    the   state's

outbound steel trade, and the trial court permitted the jury to

convict   on   either   basis.      361   U.S.   at     217.    Because      of   the

constructive    amendment,     the    Court      reversed       the    defendant's

conviction. Id. at 219. In United States v. Brandao, 539 F.3d at

60, we confronted the question of whether or not constructive

amendments are prejudicial per se and determined they are not,

distinguishing Stirone over the defendant's objection that the

case compelled a contrary conclusion. As we explained in Brandao,

the error in Stirone was preserved--meaning unlike here, the

defendant objected at trial--so plain error review did not apply.

539 F.3d at 61. And, as we also explained in Brandao, the error in

Stirone was prejudicial because it permitted the jury to convict


                                     - 36 -
based on the outbound interference claim, "an act not alleged at

all in the indictment." 539 F.3d at 62 (emphasis added and citation

omitted). So, the Stirone error prejudiced both the defendant's

Fifth Amendment right to indictment by grand jury and his Sixth

Amendment right to be informed of the charges against him. See id.

            Here, Taylor did not object at trial, so under Brandao,

539 F.3d at 60, plain error review applies. And a look at the

indictment might explain why Taylor did not object:      the grand

jury indicted Taylor for using a firearm during the assault. So,

even though the assault was not listed as a predicate to the §

924(c) charge of using a firearm during a crime of violence, the

grand jury found that Taylor did use a firearm during the assault.

Under the circumstances, Taylor cannot show this prejudiced his

defense.8

            Because the enhanced assault conviction under § 111(b)

is a crime of violence under the force clause of § 924(c)(3), and

because Taylor was not prejudiced by any constructive amendment,

his conviction under § 924(c) is affirmed.


     8 In his reply brief, Taylor also relies on United States v.
Randall, 171 F.3d 195 (4th Cir. 1999), where the Fourth Circuit
reversed a conviction because the defendant was indicted for using
a firearm while distributing drugs, but the jury instructions
permitted conviction for using a firearm in connection with
possession with intent to distribute. This case is distinguishable
from Taylor's situation because the possession charge that served
as the basis for Randall's conviction was not listed in the
indictment. In any case, in Randall the Fourth Circuit did not
apply plain error review.


                               - 37 -
                              The Sentence

          In his final claim on appeal, Taylor challenges the

procedural reasonableness of his sentence.9 Over two objections,

which we address in turn, Taylor was sentenced to about thirty

years in prison. His sentence includes a downward variance, but

from a Guidelines range that Taylor argues was erroneously adopted

by the trial court. On this argument, Taylor gains some traction

at last. As we describe below, Taylor challenges his sentence on

a ground not raised to the district court, so Taylor bears the

burden of showing plain error, see United States v. Marchena-

Silvestre, 802 F.3d 196, 200 (1st Cir. 2015), which as we have

noted is a not-so-defendant-friendly standard, see United States

v. Williams, 717 F.3d 35, 42 (1st Cir. 2013).

          Taylor   objected    to   his   Guidelines   sentencing   range

below, claiming his prior conviction for larceny from the person

is not a crime of violence under the categorical approach mandated

by Fish, 758 F.3d at 5, and the Presentence Investigation Report

erroneously categorized it as such by considering the facts of the

offense rather than the elements of the crime. The trial court

judge rejected this argument, finding she was bound by this Court's

holdings to find that larceny from the person was a crime of


     9 Although a heading in Taylor's brief describes his sentence
as procedurally and substantively unreasonable, he does not
develop any substantive reasonableness argument at all, so it is
waived. Oladosu, 744 F.3d at 39.


                                 - 38 -
violence under the Guidelines' career offender residual clause. As

a result, Taylor was sentenced as a career offender with a base

offense level of 37 and a total criminal history score of 13. By

the sentencing math, his Guidelines range was 360 months to life

in prison. Had larceny from the person not been counted as a crime

of violence, Taylor's base offense level would have been 34 (not

37), and he would have had 12 (not 13) criminal history points.

The resulting Guidelines range would have been 235 to 293 months.

             Taylor also argued below that a downward departure was

warranted because his criminal history category overstated the

seriousness of his past crimes and the likelihood that he would

commit other crimes in the future. For instance, Taylor noted that

two   of   his     criminal     history    points    were   for    minor    offenses

committed when he was very young:                   he accrued one point for

disorderly conduct because he was caught carrying a BB gun when he

was sixteen; he accrued another point for receiving a stolen motor

vehicle when he was seventeen, though he claimed he was using a

friend's vehicle at the time so it was "essentially a Use Without

Authority case." Taylor also pointed out that he was prosecuted as

an adult for four offenses committed when he was seventeen, but

Massachusetts       law   has    since    changed--under     today's       law   those

crimes     would    be    juvenile   offenses       and   likely   subject       to   a

diversionary program in lieu of incarceration. Taylor received a

total of six points for those offenses.


                                         - 39 -
              Taylor found a more receptive audience on this front:

the   trial      judge   agreed   that   Taylor's    criminal   history   was

overstated, estimated that if the offenses he committed at age

seventeen were treated as juvenile offenses he would have 11

criminal history points instead of 13, and found Taylor would not

be a career offender because only adult felony convictions are

predicates for career offender status, so his offense level would

be    34.   By    this   hypothetical    "straight    non-career    offender

scoring," the trial court judge estimated Taylor's Guidelines

range would be 235 to 293 months.

              In the end, the trial court judge refused to adopt a

lower    Guidelines      range.   Nevertheless,     she   varied   from   the

calculated range of 360 months to life and instead sentenced Taylor

to 235 months, plus 120 months for his conviction under § 924(c).

Before the sentencing wrapped up, the trial court judge was asked

by the prosecutor whether she would have imposed the same sentence

whether or not Taylor was considered a "career offender." She

agreed that she would.

              On appeal, Taylor now argues that his Guidelines range

was wrong because Massachusetts' crime of larceny from the person

is a crime of violence only under the now-unconstitutional residual

clause. The government concedes the point, and agrees that counting

the larceny conviction as a crime of violence was a "clear or

obvious" error. See Marchena-Silvestre, 802 F.3d at 200. To be


                                    - 40 -
entitled to relief on plain error review, then, Taylor must show

that the error impacted his substantial rights, and that it

seriously affected the "fairness, integrity, or public reputation"

of the judicial proceedings. Id. (citation omitted). According to

the government, it did neither because the record makes clear that

Taylor's sentence was not imposed as a result of the error. We

disagree.

            An error affects the defendant's substantial rights if

it is prejudicial, and in the sentencing context prejudice means

there is "a reasonable likelihood 'that, but for the error, the

district court would have imposed a different, more favorable

sentence.'" Marchena-Silvestre, 802 F.3d at 200 (quoting United

States v. Ortiz, 741 F.3d 288, 293–94 (1st Cir. 2014)). "In most

cases a defendant who has shown that the district court mistakenly

deemed   applicable   an   incorrect,   higher   Guidelines   range   has

demonstrated a reasonable probability of a different outcome."

Molina-Martinez v. United States, 136 S. Ct. 1338, 1346 (2016).

This is so because the Guidelines range provides the trial court

with "a framework or starting point to guide the exercise of the

court's discretion." Marchena-Silvestre, 802 F.3d at 201 (quoting

United States v. Millán–Isaac, 749 F.3d 57, 66-67 (1st Cir. 2014))

(internal citations and quotation marks omitted). If the starting

point is moved forward because of error, it is reasonable to assume

that the end point will also be further down the track than it


                                - 41 -
would have been if not for the error. Id. This means that where

the starting point is wrong, the defendant has shown a "reasonable

probability of a different outcome," even if the sentence imposed

is within the correct Guidelines range that would be applied on

remand. Molina-Martinez, 136 S. Ct. at 1345; see United States v.

Hudson, 823 F.3d 11, 19 (1st Cir. 2016).

          The government can counter by pointing to "'a clear

statement by the [sentencing] court' that would be sufficient to

'diminish the potential of the [Guideline Sentencing Range] to

influence the sentence actually imposed.'" Hudson, 823 F.3d at 19

(quoting Marchena-Silvestre, 802 F.3d at 201). "A sentencing court

might, for example, make it clear that it was aware of a possible

flaw in its calculation of a guideline sentencing range, and

explain that its sentence would nevertheless be the same under an

alternative   analysis   pressed    by   the   party   that   ultimately

appealed."    Marchena-Silvestre,    802   F.3d   at   201.   In   those

circumstances, we typically look for an indication that the trial

court "intended to untether" the sentence from the Guidelines

range. Hudson, 823 F.3d at 19. For instance, in United States v.

Tavares, 705 F.3d 4, 27 (1st Cir. 2013), the parties disputed

whether Tavares' criminal history category was five or six, and

the district court clearly erred in failing to choose. But,

believing either potentially-applicable range too lenient, the

trial court threw the Guidelines out the window and imposed the


                               - 42 -
statutory maximum sentence. Under these circumstances we found the

error was harmless because the sentencing Guidelines did "not

matter" or impact the sentence imposed. Id. at 25; see also United

States    v.    Romero-Galindez,      782   F.3d   63,   70   (1st   Cir.   2015)

(Guidelines irrelevant where trial court gave a higher statutory

sentence). But absent a clear statement in the record showing the

Guidelines      error   did   not    influence     the   sentence    imposed,   a

Guidelines error is a prejudicial error. See Hudson, 823 F.3d at

19-20; United States v. McGhee, 651 F.3d 153, 159 (1st Cir. 2011)

(remanding for resentencing even though defendant was sentenced

below the Guidelines range where the transcript did not show "that

the career offender designation was entirely irrelevant").

               Taylor's starting point was wrong: the trial court judge

adopted    the     Guidelines       range   set    out   in   the    Presentence

Investigation Report, which counted Taylor's larceny from the

person conviction as a crime of violence. "In most cases" that

would be enough to show "a reasonable probability of a different

outcome." Molina-Martinez, 136 S. Ct. at 1346. The government

contends this is not "most cases" because the trial court judge

made a clear statement showing she based Taylor's sentence on

factors independent of the Guidelines:              she said she would have

imposed the same sentence regardless of Taylor's "career offender"

status, a fact she believed implicit in her statement of reasons.




                                      - 43 -
            We do not agree that this statement was clear enough to

show the erroneously calculated Guidelines range did not influence

the sentence ultimately imposed. It is true that the trial court

judge estimated a "straight non-career offender scoring" in her

statement    of    reasons   that   excluded   Taylor's    juvenile      larceny

conviction as a career offender predicate, thereby reducing his

offense level. But the Guidelines sentencing range is a product of

the offense level and the criminal history score. The court's

explanation only accounts for the inflated offense level, but the

criminal history score was also inflated from category V to

category VI because of the extra point that resulted from the

erroneous    consideration     of   Taylor's   larceny     from    the   person

conviction as a crime of violence. And the judge's statement of

reasons does not explain away the potential impact of the inflated

criminal history score. To the contrary, it shows the judge

considered Taylor's erroneously-calculated criminal history score,

determined it was overstated because Taylor was prosecuted as an

adult for crimes he committed at age seventeen, and varied downward

from the starting point. Indeed, she knocked off enough points to

bump Taylor down into a lower criminal history category--from

criminal history category VI to criminal history category V. Of

course,     if    Taylor's   criminal   history    score    were    correctly

calculated he would not have received an additional point for the

larceny conviction being a crime of violence, and he would have


                                    - 44 -
been    in    a    lower   criminal   history    category    to    begin   with;

considering the correct score, the judge may have varied lower

still. On this record we cannot know because the judge's reasons

had nothing to do with the source of the error that Taylor alleges

now--the improper inclusion of the larceny conviction as a crime

of violence.

              In any case, the statement of reasons does not show that

the Guidelines were irrelevant, or that the trial court judge

intended to untether Taylor's sentence from the Guidelines range.

The statement only shows the trial court judge started from the

wrong starting point, then varied downward from that starting point

for a reason unrelated to the error that made the starting point

wrong to begin with. The fact that she varied downward for an

unrelated reason does not eliminate the potential influence of the

incorrectly calculated Guidelines range, even though the sentence

she imposed is within the correct range. "Even if the sentencing

judge sees a reason to vary from the Guidelines, 'if the judge

uses the sentencing range as the beginning point to explain the

decision to deviate from it, then the Guidelines are in a real

sense the basis for the sentence.'" Molina-Martinez, 136 S. Ct. at

1345 (quoting Peugh v. United States, 133 S. Ct. 2072, 2083

(2013)). On this record, it is not clear to us that the Guidelines

range   did       not   influence   the   sentence   the   trial   court   judge

ultimately imposed. Taylor has therefore shown that the improperly


                                      - 45 -
calculated Guidelines range was prejudicial, and so had an impact

on his substantial rights. See id. at 1347.

           That leaves only the question of whether the error

seriously affected the "fairness, integrity, or public reputation"

of the judicial proceedings. Marchena-Silvestre, 802 F.3d at 200.

We believe that the district court's application of an erroneously-

inflated   Guidelines   range,   and   the    possibility    that   Taylor's

sentence was inflated as a result, compromised the fairness and

integrity of his sentencing. Accord id.; United States v. Torres-

Rosario,   658   F.3d   110,   117   (1st    Cir.   2011)   (remanding   for

resentencing to avoid a "miscarriage of justice" where error

resulted in "difference in potential jail time"); cf. Hudson, 823

F.3d at 20 (where Guidelines range was wrong, remanding for

resentencing without addressing fourth prong of plain error). We

therefore exercise our discretion to correct this error and vacate

the sentence. See Marchena-Silvestre, 802 F.3d at 202.

           We recognize that Taylor's sentence on remand may be

unchanged, but as we explained in United States v. Hernandez

Coplin, 24 F.3d 312, 320 (1st Cir. 1994),

           [r]esentencing in this instance requires no
           additional   evidence   and   is   only   a   small
           administrative burden. Even small adjustments could
           make a lot of difference to the defendant. Above
           all, the great latitude possessed by the district
           court in deciding how far to depart makes it all
           the more important that the district judge exercise
           a fully informed discretion.



                                 - 46 -
We thus remand to permit the trial court judge to conduct a new

sentencing hearing wherein she may, with the benefit of our

thinking, exercise her "fully informed discretion." Id.

                             The End

          We affirm Taylor's conviction, but remand this case to

the district court for reconsideration of Taylor's sentence.




                             - 47 -